DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (method of manufacturing), claims 1-15, in the reply filed on 5-14-21 is acknowledged. Claims 16-18 (Group II, smart patch) and claims 19-20 (Group III, method of applying) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Objections
Claim(s) 1, 5 and 14 is/are objected to because of the following informalities: (a) claim 1, line 6, “a release” should be amended to read “the release”,  (b) claim 5, it appear that words are missing between “peel rate of 300 mm/min” and “of 0.1 N/20 mm or greater” and (c) claim 14, line 1, both recitations of “a” should be amended to read “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 2, “said order” lacks antecedent basis.

Claim 1, lines 6-7, “the die cut inner release liner portion” lacks antecedent basis. Is this intended to refer to the separable inner release liner portion recited in line 5?

Claim 3 is an improper Markush group due to the use of “or”, in line 5, instead of “and”.

Claim 3, Tedlar, Tyvek and Teflon are all trademarks where the constitution of the trademarks varies such that the bounds of the claim are not clearly defined.

Claim 12, line 1, “the die cut inner release liner portion” lacks antecedent basis

Claim 14, lines 2-3, “the die cut inner release liner portion” lacks antecedent basis. Is this intended to refer to the separable inner release liner portion recited in line 5 of claim 1?

Allowable Subject Matter
Claim(s) 1-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: claim 1, the closest prior art of record to Vogt teaches making a smart patch comprising the steps of forming a label stock comprising connecting a label layer 1 and an adhesive layer 11 together with a release liner layer 12; subjecting a layer 2 to a die cutting operation (i.e., stamp knife cutting – knife that is stamped onto a surface [die cutting]) forming holes therein with the die cutting of a size larger than a size of an RFID inlay 311 -- forming an area of the layer 2 inside the resulting cut C and an area outside the resulting cut C; placing the die cut layer 2 on the release liner layer 12; and applying the RFID inlay 311, by way of adhesive 32, to a back surface of the release liner layer 12 inside one of the holes (¶ 41-45). The method manufactures a smart patch in that a smart patch is defined in the instant specification as an RFID label where Vogt teaches RFID 311 is a label having an adhesive 32 (¶ 24). However, Vogt alone or in combination with the other prior art of record does not teach die cutting the release liner layer 12 when the release liner layer 12 is connected with the label layer 1 and the adhesive layer 11 before die cutting – forming a separable inner release liner portion of the releaser liner layer 12 and a separable outer release liner portion – where the RFID inlay 311 is applied to the back surface of the separable inner release portion.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA L GRAY/Primary Examiner, Art Unit 1745